UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4412


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALBERTO DIAZ-FERNANDEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cr-00035-FDW-DCK-1)


Submitted: April 28, 2017                                         Decided: May 5, 2017


Before WILKINSON, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Parke Davis, Interim Executive Director, Ann L. Hester, FEDERAL DEFENDERS
OF WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alberto Diaz-Fernandez pled guilty to conspiracy to possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(B), 846 (2012). The

district court sentenced Diaz-Fernandez to 121 months’ imprisonment, a sentence at the

bottom of the applicable Guidelines range.       Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

for appeal but questioning whether Diaz-Fernandez’s sentence is reasonable. Although

notified of his right to do so, Diaz-Fernandez has not filed a pro se brief. After careful

consideration of the entire record, we affirm.

       We review a sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review entails

appellate consideration of both the procedural and substantive reasonableness of the

sentence. Id. at 51. In determining procedural reasonableness, we consider whether the

district court properly calculated the defendant’s advisory Sentencing Guidelines range,

gave the parties an opportunity to argue for an appropriate sentence, considered the 18

U.S.C. § 3553(a) (2012) factors, and sufficiently explained the selected sentence. Gall,

552 U.S. at 49-51. If there are no procedural errors, we then consider the substantive

reasonableness of a sentence, evaluating “the totality of the circumstances.” Id. at 51. A

sentence is presumptively reasonable if it is within the properly calculated Guidelines

range, and this “presumption can only be rebutted by showing that the sentence is




                                             2
unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       The record establishes that Diaz-Fernandez’s sentence is procedurally and

substantively reasonable. The district court properly calculated Diaz-Fernandez’s offense

level, criminal history, and Guidelines range. The court afforded the parties an adequate

opportunity to make arguments about an appropriate sentence, and the court’s

explanation for its sentence was individualized and detailed. In discussing the § 3553

factors, the court expressly considered each of the arguments Diaz-Ferndanez offered for

a below-Guidelines sentence.

       Further, Diaz-Fernandez cannot overcome the presumption of substantive

reasonableness accorded to his sentence at the bottom of the applicable Guidelines range.

Diaz-Fernandez does not suggest, and the record does not indicate, that the court’s

individualized sentence was unreasonable in view of the totality of the circumstances.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Diaz-Fernandez’s

conviction and sentence. This court requires that counsel inform Diaz-Fernandez, in

writing, of the right to petition the Supreme Court of the United States for further review.

If Diaz-Fernandez requests that a petition be filed, but counsel believes that such a

petition would be frivolous, then counsel may move in this court for leave to withdraw

from representation. Counsel’s motion must state that a copy thereof was served on

Diaz-Fernandez. We dispense with oral argument because the facts and legal contentions


                                             3
are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                          4